MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                      Apr 16 2019, 7:23 am
regarded as precedent or cited before any
                                                                                 CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Bryan Lee Ciyou                                          Janice Mandla Mattingly
Indianapolis, Indiana                                    Carmel, Indiana
Matthew Keith Phillips
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steve A. Lavalle,                                        April 16, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         18A-DR-2320
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Lori S. Lavalle,                                         The Honorable Jonathan M.
Appellee-Petitioner.                                     Brown, Judge
                                                         The Honorable William P.
                                                         Greenaway, Magistrate
                                                         Trial Court Cause No.
                                                         29D02-1209-DR-9888



Tavitas, Judge.


Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019                      Page 1 of 22
                                             Case Summary
[1]   Steve Lavalle (“Father”) appeals the trial court’s denial of his petition to modify

      legal custody and child support and the trial court’s grant of a motion for

      attorney fees filed by Lori Lavalle (“Mother”). We affirm.


                                                     Issues
[2]   Father raises three issues, which we restate as:


              I.       Whether the trial court erred by denying Father’s motion
                       for modification of legal custody.

              II.      Whether the trial court erred by denying Father’s motion
                       for modification of child support.

              III.     Whether the trial court erred by ordering Father to pay
                       $23,269.25 to Mother’s attorney.


                                                     Facts
[3]   Father and Mother married in 1998 and had one child, J.L., who was born in

      2006. In 2012, Mother filed a petition for dissolution of marriage, and Father

      relocated to Tennessee. In June 2013, the trial court entered a decree of

      dissolution of marriage and ordered the following pursuant to an agreement

      between the parties: (1) Mother was awarded sole legal custody and primary

      physical custody of J.L. subject to Father’s parenting time schedule; and (2)

      Father was ordered to pay $252 per week in child support. J.L. has been

      diagnosed with ADHD, “PDD, which means he’s on the autism spectrum,”

      and an anxiety disorder. Tr. Vol. II. p. 86.


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 2 of 22
[4]   In September 2013, Mother filed a petition for a temporary restriction of

      Father’s parenting time, a request for an emergency hearing, and a request for

      the appointment of a Guardian Ad Litem (“GAL”). Although we were not

      provided with this petition, it appears from the transcripts that Mother alleged

      abuse of J.L. by Father’s then-current wife. In October 2013, the trial court

      issued an order providing that Father could exercise his parenting time if his

      then-current wife was not present.


[5]   In February 2014, Mother filed a petition to remove Father’s parenting time

      credit from his child support obligation, a petition to modify child support, and

      a request for payment of extracurricular expenses. In April 2014, the trial court

      ordered the parties to participate in therapy and phase in parenting time with

      Father’s then-current wife present. In October 2014, the trial court denied

      Mother’s petition for modification of child support and petition regarding

      parenting time. The trial court, however, ordered Father to pay $12,645.45 of

      Mother’s attorney fees because of Father’s higher income and Father’s failure to

      follow the recommendations of J.L.’s treatment team, which contributed to the

      litigation.


[6]   Father and his second wife divorced and, in April 2016, Father relocated back

      to Indiana. Father has one subsequently-born child, who was born in

      September 2016. In November 2017, Father filed a petition to modify child

      support, parenting time, and legal custody. Father alleged: (1) that he had been

      exercising standard parenting time pursuant to the Guidelines since his

      relocation; (2) that he was actively involved with J.L.; (3) that his income had

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 3 of 22
      substantially decreased; (4) that Mother’s income had substantially increased;

      and (5) that he had a subsequently-born child. Father requested a modification

      of child support, a modification of parenting time, and an award of joint legal

      custody. Mother agreed to the modification of Father’s parenting time.

      Mother, however, objected to a modification of legal custody and child support.

      According to Mother, “the parties’ views on education, religion, and medical

      care are drastically different, and the parties[’] ability to effectively

      communicate (although improved at times since the time of divorce) is

      lacking.” Appellant’s App. Vol. II p. 160. Mother also filed a request that

      Father pay her attorney fees to defend against Father’s motion.


[7]   In February 2018, the trial court ordered a modification of Father’s parenting

      time pursuant to Mother’s agreement. In July 2018, Father filed a motion to

      enforce a prior order limiting J.L.’s non-school related extracurricular activities

      to one such activity. Father argued that J.L. was enrolled in Boy Scouts, Little

      League Baseball, and 4-H at the same time. 1


[8]   The trial court held a hearing on the pending issues on April 5, 2018, July 26,

      2018, and August 2, 2018. On August 27, 2018, the trial court entered an order

      denying Father’s motion for modification of child support and legal custody.



      1
          Although not at issue in this appeal, the trial court denied Father’s motion as follows:

               The Court finds that the Order entered on 10/15/14 provides a limitation, unless the parties
               agree to more, on the parties’ respective obligation toward extracurricular expenses[,] not on the
               number of activities in which [J.L.] can participate. Mother is not obligated to limit the number
               of activities in which [J.L.] can participate.
      Appellant’s App. Vol. II p. 188.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019                       Page 4 of 22
       The trial court also granted Mother’s motion for attorney fees and ordered

       Father to pay $23,269.25 to Mother’s attorney within thirty days. Father now

       appeals.


                                                    Analysis
[9]    The trial court entered findings of fact and conclusions of law in its order

       denying Father’s petition for modification of custody and child support and

       granting Mother’s request for attorney fees. Pursuant to Indiana Trial Rule

       52(A), we will “‘not set aside the findings or judgment unless clearly erroneous,

       and due regard shall be given to the opportunity of the trial court to judge the

       credibility of the witnesses.’” Steele-Giri v. Steele, 51 N.E.3d 119, 123 (Ind. 2016)

       (quoting D.C. v. J.A.C., 977 N.E.2d 951, 953 (Ind. 2012)). Where a trial court

       enters findings sua sponte, as it did here, we review issues covered by the

       findings with a two-tiered standard of review that asks: (1) whether the evidence

       supports the findings; and (2) whether the findings support the judgment. Id.

       Any issue not covered by the findings is reviewed under the general judgment

       standard, meaning we should affirm based on any legal theory supported by the

       evidence. Id. at 123-24.


                                     I. Modification of Legal Custody

[10]   Father argues that the trial court erred by denying his petition to modify legal

       custody. Father argues that joint legal custody was in J.L.’s best interest.

       According to Father, the parties communicated well, and J.L. was not impacted

       by their disagreements. Father’s primary argument at trial and on appeal is that


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 5 of 22
       Mother used “her ‘sole’ [legal custody] status over [the] years as a stick to prod

       Father to bend to her will.” Appellant’s Br. p. 18. Father contends that Mother

       “created and arbitrated” disputes between Father and Mother. Id.


[11]           [T]here is a well-established preference in Indiana “for granting
               latitude and deference to our trial judges in family law matters.”
               In re Marriage of Richardson, 622 N.E.2d 178 (Ind. 1993).
               Appellate courts “are in a poor position to look at a cold
               transcript of the record, and conclude that the trial judge, who
               saw the witnesses, observed their demeanor, and scrutinized their
               testimony as it came from the witness stand, did not properly
               understand the significance of the evidence.” Kirk v. Kirk, 770
               N.E.2d 304, 307 (Ind. 2002) (quoting Brickley v. Brickley, 247 Ind.
               201, 204, 210 N.E.2d 850, 852 (1965)). “On appeal it is not
               enough that the evidence might support some other conclusion,
               but it must positively require the conclusion contended for by
               appellant before there is a basis for reversal.” Id. “Appellate
               judges are not to reweigh the evidence nor reassess witness
               credibility, and the evidence should be viewed most favorably to
               the judgment.” Best v. Best, 941 N.E.2d 499, 502 (Ind. 2011)
               (citations omitted).


       Steele-Giri, 51 N.E.3d at 124.


[12]   The party seeking to modify custody bears the burden of demonstrating the

       existing custody should be modified. Id. This “‘more stringent standard’ is

       required to support a change in custody, as opposed to an initial custody

       determination[] where there is no presumption for either parent because

       ‘permanence and stability are considered best for the welfare and happiness of

       the child.’” Id. (quoting Lamb v. Wenning, 600 N.E.2d 96, 98 (Ind. 1992)).



       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 6 of 22
[13]   “Joint legal custody . . . means that the persons awarded joint custody will

       share authority and responsibility for the major decisions concerning the child’s

       upbringing, including the child’s education, health care, and religious training.”

       Ind. Code § 31-9-2-67. In addressing a request to modify legal custody to joint

       legal custody, the trial court must consider three statutes: Indiana Code

       Sections 31-17-2-8, 31-17-2-15, and 31-17-2-21. Miller v. Carpenter, 965 N.E.2d

       104, 109 (Ind. Ct. App. 2012).


[14]   Indiana Code Section 31-17-2-21(a) provides that a trial court “may not modify

       a child custody order unless: (1) the modification is in the best interests of the

       child; and (2) there is a substantial change in one (1) or more of the factors that

       the court may consider under [Indiana Code Section 31-17-2-8] . . . .” Indiana

       Code Section 31-17-2-8 requires a trial court to “consider all relevant factors,

       including the following:”


               (1) The age and sex of the child.


               (2) The wishes of the child’s parent or parents.


               (3) The wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age.


               (4) The interaction and interrelationship of the child with:


                        (A) the child’s parent or parents;


                        (B) the child’s sibling; and


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 7 of 22
                        (C) any other person who may significantly affect the
                        child’s best interests.


               (5) The child’s adjustment to the child’s:


                        (A) home;


                        (B) school; and


                        (C) community.


               (6) The mental and physical health of all individuals involved.


               (7) Evidence of a pattern of domestic or family violence by either
               parent.


               (8) Evidence that the child has been cared for by a de facto
               custodian . . . .


               (9) A designation in a power of attorney of:


                        (A) the child’s parent; or


                        (B) a person found to be a de facto custodian of the child.


[15]   Indiana Code Section 31-17-2-15 contains factors pertinent specifically to joint

       legal custody:


               In determining whether an award of joint legal custody under
               section 13 of this chapter would be in the best interest of the
               child, the court shall consider it a matter of primary, but not
               determinative, importance that the persons awarded joint
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 8 of 22
               custody have agreed to an award of joint legal custody. The
               court shall also consider:


               (1) the fitness and suitability of each of the persons awarded joint
               custody;


               (2) whether the persons awarded joint custody are willing and
               able to communicate and cooperate in advancing the child’s
               welfare;


               (3) the wishes of the child, with more consideration given to the
               child’s wishes if the child is at least fourteen (14) years of age;


               (4) whether the child has established a close and beneficial
               relationship with both of the persons awarded joint custody;


               (5) whether the persons awarded joint custody:


                        (A) live in close proximity to each other; and


                        (B) plan to continue to do so; and


               (6) the nature of the physical and emotional environment in the
               home of each of the persons awarded joint custody.


[16]   The trial court here denied Father’s motion for modification of legal custody

       and stated as follows:


               .....


               9. [ ] This motion is DENIED. The Court finds that a change in
               legal custody is not in [J.L.]’s best interest. Indiana Courts have

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 9 of 22
        consistently held that the parties’ ability to communicate and
        cooperate is a key factor when making a legal custody
        determination. [S]ee e.g. Indiana Code section 31-17-2-15(2);
        J.W. v. M.W., 77 N.E.3d 1274, 1278 (Ind. Ct. App. 2017).
        Where the parties have made child-rearing a battleground, joint
        custody is not appropriate. J.W., 77 N.E.3d at 1278. Here,
        Mother and Father are unable to communicate and cooperate to
        advance [J.L.]’s welfare. The parties’ litigation history alone is
        indicative of their inability to work together. Awarding joint
        legal custody would invite yet further litigation and result in an
        also certain deadlock on legal custody related decisions.


        10. Most significantly, the parties fundamentally disagree
        regarding religion, medical care, and education as it relates to
        [J.L.]’s upbringing. The custodial parent’s right to choose the
        child’s religious training should not be disturbed, so long as it
        does not unreasonably interfere with the other parent’s visitation
        rights. AGR ex. Rel Conflenti v. Huff, 815 N.E.2d 120 (Ind. Ct.
        App. 2004), trans. denied (2005). See also Indiana Code Section
        31-1-11.5-21. A custodial parent’s interference with a
        noncustodial parent’s parenting time cannot alone justify a
        modification of custody. The interference must deprive the
        noncustodial parent of regular, meaningful visitation with the
        child/ren. Johnson v. Nation, 615 N.E.2d 141, 146 (Ind. Ct. App.
        1993); See also Overman v. Overman, 497 N.E.2d 618 (Ind. Ct.
        App. 1986) (finding that the trial court abused its discretion in
        ordering the noncustodial parent was not responsible for
        transporting his son to catechism at Catholic church on Saturday
        mornings during his visitation as requiring said participation did
        not unreasonably interfere with Father’s parenting time, even
        with considering that there was a significant distance between
        Father’s home and the church).


        11. Father has never alleged that that [sic] [J.L.]’s physical or
        emotional health is endangered by having to take [J.L.] to his
        church for [J.L.]’s various religious activities/events. Changes to

Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 10 of 22
               Father’s parenting time schedule is an incidental result of
               Mother’s right to make religious determinations for [J.L.].
               Mother has in no way barred Father from exercising his
               parenting time in a regular meaningful manner. A change of
               custody is not warranted.


               12. The Court hereby DENIES Father’s request to modify legal
               custody. Mother shall continue as [J.L.]’s sole legal custodian.


       Appellant’s App. Vol. II pp. 186-88.


[17]   The trial court found that joint legal custody was not in J.L.’s best interest

       because Father and Mother are unable to communicate and cooperate in

       advancing J.L.’s welfare. The record supports the trial court’s findings and

       conclusions on this issue.


[18]   Father testified that he and Mother fought over Father helping J.L. with his

       homework on weekends that Father had parenting time; that they fought over

       J.L. seeing Father’s new girlfriend and staying at her residence; that they fought

       over taking J.L. to church during Father’s parenting time; that they argued over

       J.L.’s clothing that was missing or returned unwashed after Father’s parenting

       time; and that they disagreed over the number of J.L.’s extracurricular

       activities. Father alleged that Mother was “infring[ing] on [his] rights” during

       his parenting time by controlling his activities during parenting time. Tr. Vol. II

       p. 22. Father testified that he “just got tired of dealing with all the harassment.”

       Id. at 11. Father testified that he and Mother communicate with each other

       primarily through text messages or emails, but he disagreed with her allegations

       that they do not communicate well. According to Father, they were able to
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 11 of 22
       communicate regarding J.L.’s clothing and reach a resolution. Father testified

       that their communication was “good today” and “could improve . . . much

       more” with joint legal custody. Id. at 70.


[19]   On the second day of the hearing, the parties had a disagreement regarding

       childcare for eleven-year-old J.L. Father left J.L. in the care of his girlfriend.

       The girlfriend was scheduled to testify later that day at the hearing. Father

       planned to leave J.L. with the girlfriend’s thirteen-year-old twins while the

       girlfriend testified. Mother, however, objected to leaving J.L., who has an

       anxiety disorder, with the twins. The trial court intervened to resolve the issue.


[20]   Mother testified that the communication between Mother and Father was

       “awful” and that they “don’t get along.” Tr. Vol. III p. 188. According to

       Mother, Father and Mother “fundamentally disagree” regarding religion,

       education, and healthcare for J.L. Mother testified that she did not believe joint

       legal custody was feasible because “health and education and religion are all big

       areas. And I do not see [Father] and I getting along on a lot of little things,

       much less larger issues, without getting push-back from him on anything I

       requested. So, I could see us being in litigation a lot.” Id. at 192. Mother

       argued:


               [Father] says that if I send him -- if I send him lists of activities or
               lists of anything, [Father] says that I’m trying to control him.
               Like, if I send emails that say, here is [J.L.’s] activities this
               weekend, he says that’s me controlling his time. That’s simply
               not the case. That’s trying to communicate what’s going on,
               because [J.L.] has a life.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 12 of 22
       Id. at 201. According to Mother, Father does not “even inquire” about J.L.’s

       “school or religious training or his medical things.” Id. at 243. Father also

       sometimes does not respond to Mother’s emails.


[21]   Our courts have emphasized that the second factor of Indiana Code Section 31-

       17-2-15—whether the parents are willing and able to cooperate in advancing the

       child’s welfare—is of particular importance in making legal custody

       determinations. Milcherska v. Hoerstman, 56 N.E.3d 634, 641 (Ind. Ct. App.

       2016). Where the parties have made child-rearing a battleground, joint legal

       custody is not appropriate. Id. at 642. “Indeed, to award joint legal custody to

       individually capable parents who cannot work together is tantamount to the

       proverbial folly of cutting the baby in half in order to effect a fair distribution of

       the child to competing parents.” Id. (quoting Swadner v. Swadner, 897 N.E.2d

       966, 974 (Ind. Ct. App. 2008)).


[22]   Father’s argument appears to boil down to his contention that Mother tries to

       control his parenting of J.L. during his parenting time. The record, however, is

       replete with examples of how Father and Mother are unable and unwilling “to

       communicate and cooperate in advancing the child’s welfare.” Ind. Code § 31-

       17-2-15(2). We accord the trial court substantial discretion in such custody

       disputes. Given the substantial evidence of the parties’ inability to

       communicate to promote the best interest of J.L., the trial court properly found

       that modification of legal custody was not in J.L.’s best interest. The trial

       court’s denial of Father’s motion for modification of legal custody is not clearly

       erroneous.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 13 of 22
                                    II. Modification of Child Support

[23]   Father also argues that the trial court erred by denying his motion for

       modification of child support. We give considerable deference to the findings

       of the trial court in family law matters. MacLafferty v. MacLafferty, 829 N.E.2d

       938, 940 (Ind. 2005). Upon the review of a child support modification order,

       we consider only evidence and reasonable inferences favorable to the judgment.

       Bogner v. Bogner, 29 N.E.3d 733, 738 (Ind. 2015). We will set aside the trial

       court’s order only if it is clearly erroneous. Id.


[24]   A modification of child support may be made only:


               (1) upon a showing of changed circumstances so substantial and
               continuing as to make the terms unreasonable; or


               (2) upon a showing that:


                        (A) a party has been ordered to pay an amount in child
                        support that differs by more than twenty percent (20%)
                        from the amount that would be ordered by applying the
                        child support guidelines; and


                        (B) the order requested to be modified or revoked was
                        issued at least twelve (12) months before the petition
                        requesting modification was filed.


       Ind. Code § 31-16-8-1.


[25]   The trial court denied Father’s motion for modification of child support as

       follows:


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 14 of 22
               The Court finds that Father’s request for a modification of child
               support is hereby DENIED as the current recommended child
               support does not differ by more than twenty percent (20%) from
               the current child support order. The support order and the 6%
               rule for the payment of uninsured medical expenses shall remain
               the same as provided in the Decree.


       Appellant’s App. Vol. II pp. 185-86.


[26]   Father argues that he “demonstrated a 20% change in his income, as well as

       various other substantial changes that warrant a modification of the current

       child support order.” Appellant’s Br. p. 19. The modification statute, however,

       requires a twenty percent change in the amount of child support, not a twenty

       percent change in income. Father makes no further argument that there was a

       showing of changed circumstances so substantial and continuing as to make the

       terms of the child support order unreasonable. Rather, his argument focuses

       only on subsection (2). Consequently, Father was required to show that: (1) the

       original order had been issued at least twelve months before the modification

       petition, which Father has proven; and (2) his current child support obligation

       differs by more than twenty percent from the amount that would be ordered by

       applying the child support guidelines. Thus, we focus our analysis on whether

       Father’s current child support obligation differs by more than twenty percent

       from the amount that would be ordered by applying the child support

       guidelines.


[27]   Father testified that he is employed by Verizon Wireless and is compensated

       with a biweekly salary, a monthly commission, a quarterly incentive, and an

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 15 of 22
       automobile allowance. As such, his income fluctuates. Father first proposed

       averaging his income over a three-year period. At the second hearing, however,

       Father testified that his commissions and incentive pay had decreased since the

       first hearing. Father then proposed basing his child support on his last six

       months of income. Father also testified that his child support obligation was

       impacted by an increase in his parenting time; a subsequently-born child; and

       an increase in Mother’s income. Mother, however, testified that Father’s

       income fluctuates with changes in his territory and seasons of the year.

       According to Mother, Father is capable of controlling his income and

       “push[ing] back sales” to increase or decrease his commission in a certain

       month. Tr. Vol. III p. 181.


[28]   Father’s original child support obligation was $252 per week. A difference of

       more than twenty percent would result in a child support obligation of less than

       $201.60. Father submitted two proposed child support worksheets at the first

       hearing (see Exhibit G and Exhibit H) and two additional proposed child

       support worksheets at the second hearing (see Exhibit V and Exhibit Z). On

       appeal, Father appears to rely on Exhibit H and Exhibit V. Accordingly, we

       limit our discussion to those proposed child support worksheets.


[29]   Exhibit H was specifically rejected by the trial court because, rather than using

       the “Subsequent Child Multiplier Credit” for Father’s subsequently-born child,

       Father included his subsequently-born child as a “Prior Born” child. Ex. Vol.

       IV p. 39. Although this difference was discussed at the trial, Father’s

       appellant’s brief fails to mention this difference. See Ind. Child Support

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 16 of 22
       Guideline 3(C) (discussing adjustments for subsequent-born children and prior-

       born children). We agree with the trial court that Exhibit H was improperly

       calculated, and accordingly, we do not address Exhibit H further.


[30]   In Exhibit V, Father based his income calculation on his “last six months of

       income.” Tr. Vol. II pp. 103-04. Earlier proposed child support worksheets

       indicated an averaged income over a three-year period, resulting in a

       significantly higher weekly income calculation.


[31]   Indiana Child Support Guideline 3(A) defines weekly gross income to include

       “income from any source, except as excluded below, and includes, but is not

       limited to, income from salaries, wages, commissions, bonuses, overtime . . . .”

       Commentary 2(b) to Indiana Child Support Guideline 3(A) addresses

       commissions and other forms of irregular income and provides:


               There are numerous forms of income that are irregular or
               nonguaranteed, which cause difficulty in accurately determining
               the gross income of a party. Overtime, commissions, bonuses,
               periodic partnership distributions, voluntary extra work and extra
               hours worked by a professional are all illustrations, but far from
               an all-inclusive list, of such items. Each is includable in the total
               income approach taken by the Guidelines, but each is also very
               fact sensitive.


               Each of the above items is sensitive to downturns in the
               economy. The fact that overtime, for example, has been
               consistent for three (3) years does not guarantee that it will
               continue in a poor economy. Further, it is not the intent of the
               Guidelines to require a party who has worked sixty (60) hour
               weeks to continue doing so indefinitely just to meet a support
               obligation that is based on that higher level of earnings. Care
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 17 of 22
               should be taken to set support based on dependable income,
               while at the same time providing children with the support to
               which they are entitled.


               When the court determines that it is not appropriate to include
               irregular income in the determination of the child support
               obligation, the court should express its reasons. When the court
               determines that it is appropriate to include irregular income, an
               equitable method of treating such income may be to require the
               obligor to pay a fixed percentage of overtime, bonuses, etc., in
               child support on a periodic but predetermined basis (weekly, bi-
               weekly, monthly, quarterly) rather than by the process of
               determining the average of the irregular income by past history
               and including it in the obligor’s gross income calculation.


[32]   Given Mother’s testimony that Father is able to adjust his income to reduce it

       in a certain month and evidence that Father’s income fluctuates, it was not

       clear error for the trial court to reject Father’s proposed child support

       worksheet, which was based only on Father’s income over the last six months.

       See, e.g., In re Paternity of G.R.G., 829 N.E.2d 114, 119 (Ind. Ct. App. 2005)

       (affirming the trial court’s calculation of the parent’s income where the trial

       court averaged the parent’s income over a three-year period); Bower v. Bower,

       697 N.E.2d 110, 114 (Ind. Ct. App. 1998) (affirming the trial court’s use of an

       average income over a five-year period where the parent’s annual income was

       subject to great fluctuations).


[33]   The trial court determined that Father’s current child support obligation did not

       differ by more than twenty percent from the amount that would be ordered by

       applying the child support guidelines. This determination is not clearly

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 18 of 22
       erroneous. The trial court did not err by denying Father’s motion for

       modification of child support. 2


                                          III. Mother’s Attorney Fees

[34]   Finally, Father argues that the trial court erred by ordering him to pay Mother’s

       attorney fees related to Father’s modification petition. The trial court may

       periodically order a party to pay a reasonable amount for the cost to the other

       party of maintaining or defending a proceeding, including attorney fees. See

       Ind. Code § 31-17-7-1 (regarding custody issues); Ind. Code § 31-16-11-1

       (regarding child support issues). 3 A determination regarding attorney fees in

       such proceedings is within the sound discretion of the trial court, and we will

       reverse the trial court’s determination only upon a showing of a clear abuse of

       that discretion. Martinez v. Deeter, 968 N.E.2d 799, 810 (Ind. Ct. App. 2012).

       “In determining whether to award attorney fees, the trial court must consider

       the parties’ resources, their economic condition, their ability to engage in

       gainful employment, and other factors that bear on the award’s

       reasonableness.” Id. “The trial court may also consider any misconduct on the




       2
        Father also argues that the trial court was not allowed to rely on Mother’s proposed child support
       worksheets because they were unsigned. Father did not object to the admission of Mother’s proposed child
       support worksheets. We also note that only one of Father’s proposed child support worksheets, Exhibit V,
       was signed. Regardless of whether the trial court could rely on Mother’s proposed child support worksheets,
       Father had the burden of proving that he was entitled to a modification of child support. Father failed to do
       so.
       3
        Father, instead, erroneously argues that Indiana Code Section 34-52-1-1 applies and, “in order to award
       attorney’s fees, the court must find that either party brought an action or defense that is frivolous,
       unreasonable, or groundless, continues to litigate the claim or defense after it becomes frivolous,
       unreasonable, or groundless, or has litigated in bad faith.” Appellant’s Br. p. 25.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019                  Page 19 of 22
       part of either of the parties that creates additional legal expenses not otherwise

       anticipated.” Id. “The trial court need not cite the reasons for its

       determination.” Saalfrank v. Saalfrank, 899 N.E.2d 671, 682 (Ind. Ct. App.

       2008).


[35]   Mother’s motion for attorney fees was granted by the trial court, and the trial

       court’s order is as follows:


                Mother has incurred fees to defend against Father’s Petition.
                Based on the disparities of the parties’ incomes and Father
                prematurely and unnecessarily seeking the Court’s intervention,
                Father shall pay Mother’s attorney fees to Katzman & Katzman,
                P.C. via certified check or money order in the amount of
                $23,269.25 within thirty (30) days of this Order. Any amount
                unpaid after the due date, upon proper motion and proposed
                order, shall be entered as a civil judgment.


       Appellant’s App. Vol. II p. 188.


[36]   The trial court ordered Father to pay all of Mother’s attorney fees incurred in

       defending Father’s petition for modification. Mother testified that she was “in

       a really bad spot financially” due to attorney fees, unexpected expenses for the

       litigation, and missed work. Tr. Vol. III p. 188. She testified: “I’m not going to

       be able to dig my way out of this one. I don’t make the money to do that.” Id.

       at 219. Father’s income is generally more than three times Mother’s income.


[37]   Further, the trial court noted that Father “prematurely and unnecessarily”

       sought the trial court’s intervention in this matter. Appellant’s App. Vol. II p.

       188. Although the trial court did not explain how Father prematurely and

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 20 of 22
       unnecessarily sought trial court intervention, in her response to Father’s

       modification petition, Mother noted: “Father made no attempts to work out an

       agreement outside of Court prior to his filing his Petition to Modify. While,

       Mother has made multiple efforts to resolve this matter outside of Court (after

       receipt of his Petition to Modify) and has received little response from Father.”

       Appellant’s App. Vol. II p. 161. Emails admitted at the hearings show that the

       parties disagreed over J.L. spending the night at Father’s new girlfriend’s house.

       Mother told Father that she was filing for mediation, and Father responded by

       filing his petition for modification.


[38]   We find that the trial court appears to have properly considered the parties’

       resources, economic condition, and other relevant factors, including Father’s

       rush to file his petition for modification. Given Mother’s financial situation

       and Father’s comparative income, we cannot say that the trial court abused its

       discretion in ordering Father to pay Mother’s attorney fees. 4




       4
         Father also argues that part of Mother’s attorney fees “referenced the projected cost of attending a future
       hearing” and that the attorney fees are “speculative.” Appellant’s Br. p. 27. Mother’s attorney presented an
       affidavit of attorney fees amounting to $23,269.25. The “future” hearing referred to the last day of the
       parties’ modification hearing, August 2, 2018. Mother’s attorney estimated five hours to travel to and from
       the hearing and participate in the hearing. The “future” hearing was not a random hearing in the future;
       rather, it was the last day of hearings to address Father’s modification petition. Father’s argument is not
       persuasive.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019                  Page 21 of 22
                                                 Conclusion
[39]   Denial of Father’s petition to modify legal custody and child support is not

       clearly erroneous. The trial court did not abuse its discretion by granting

       Mother’s motion for attorney fees. We affirm.


[40]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-2320 | April 16, 2019   Page 22 of 22